Hall, Judge.
The defendant appeals from three convictions for passing forged checks for each of which he was convicted by the jury and sentenced for two years with a recommendation for 'misdemeanor punishment, the trial court entering a sentence of 12 months on each conviction.
The alleged criminal acts were passing checks “knowing the same to have been . . . forged.” Code Ann. § 26-3910. Irrespective of other issues, the circumstantial evidence presented to prove the essential ingredient of the crime, that the defendant passed the checks or knew the checks were forged, was insufficient to exclude every reasonable hypothesis except the guilt of the accused. Therefore the conviction must be *351reversed. Code § 38-109; Harris v. State, 19 Ga. App. 741 (92 SE 224); Parise v. State, 92 Ga. App. 598 (89 SE2d 673); Purser v. State, 104 Ga. App. 728, 731 (122 SE2d 749); Brown v. State, 117 Ga. App. 827 (162 SE2d 254).
Submitted September 5, 1968
Decided September 16, 1968.
Thomas M. Odom, for appellant.

Judgment reversed.


Bell, P. J., and, Quillian, J., concur.